Title: To George Washington from Henry Knox, 10 September 1782
From: Knox, Henry
To: Washington, George


                  
                     West-point 10 Septr 1782
                  
                  I have the unhappiness my dear General to inform you of the departure of my precious infant, your Godson.  In the deep mystery in which all human events is involved the Supreme Being has been pleased to prevent his expanding innocence, ripening to such perfection as to be a blessing to his parents and connecting when by their advanced Years they may find every comfort necessary to sweeten Life rendered bitter by a thousand stings.  I will not by dwelling on my afflictions revive similar sensations in your bosom—I know its sympathy.
                  Mrs Knox by leaning upon the great principles of reason and religion will be enabled I hope to Support this repeated shock to her tender affections.  I am my dear sir with the utmost sincerity of affection Your Humble Sevt
                  
                  
                     H. Knox
                  
               